DETAILED ACTION
1.	This office action is in response to the amendment filed on 03/24/2022. 
2.	Claims 1-20 are currently pending and have been considered below.

Response to Arguments
3.          Applicant's arguments filed on 03/24/2022 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
a) 	 In regard to 101 rejection, the Applicant has provided arguments, “… the Office Action further fails to identify with specificity as required under the MPEP, exactly what about the claims results in such a conclusion that the claims are more likely than not wholly directed to an abstract idea, that the “additional elements” are mere instructions, or are well known. To the contrary, the Office Action asserts that the claims are directed to an abstract idea by highlighting portions of the limitations, and making conclusory statements that the portions of the claims are abstract. Nevertheless, the claims are amended to clarify the patent eligible subject matter. In particular, the claims are amended to clarify that the moving sensor management unit comprises a communication unit; a memory; and a hardware processor coupled to the memory and the communication unit, the hardware processor configured to perform operations comprising: “operation as a run operation information storage unit ... ; operation as a run operation information update unit ... ; and operation as a first output control unit ... .” Specifically, the Office cannot demonstrate that a hardware processor configured to perform operations comprising… Therefore, the recited element is not a mental process. Moreover, as will be explained in greater detail hereinbelow responsive to the rejections under section 103, the “additional element” of, inter alia, “operation as a run operation information storage unit configured to store run operation information of the mobile object, the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel is not a “well understood, routine, and conventional activities previously known to the pertinent industry …..” (pages 9-16).


In response to argument:
a)	In Response, the Examiner respectfully disagrees. Foremost, the decision of the Supreme Court in regard to Alice vs CLS Bank is succinctly discussed as follows. In their decision, Supreme Court has stated that the mere recitation of a generic computer cannot transform a patent-ineligible abstract ideas (such as algorithms) into a patent eligible invention. Because the algorithm was an abstract idea, the claim had to supply a “new and useful" application of the idea in order to be patent eligible (Alice, Page 12). Furthermore, the additional limitations had to be significantly more than a patent upon the ineligible concept itself (Alice, page 7, 15). 
 	Having reiterated the position of the Supreme Court and/or the Federal Court, we turn our attention back to the claimed invention of the instant application. Looking at the independent Claim 1, we recognize that the limitations “in response to a change request to change the run operation information is received from the communication unit, update the run operation information stored in the run operation information storage unit, in accordance with the change request”, as abstract ideas. The abstract idea of claim 1 can be characterized as processes, under their broadest reasonable interpretation, covers mental processes.
Beyond the abstract idea, we next look at additional elements that can be    considered to integrate the abstract idea into a practical application. In particular, the claim limitations “a communication unit, a memory, and a hardware processor coupled to the memory and the communication unit , the hardware processor configured to perform operations comprising: operation as run operation information storage unit configured to store run operation information of the mobile object, the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel; operation as a run operation information update unit; and operation as a first output control unit configured to output, in response to a provision request to provide sensing data that is based on the run operation information, sensing data corresponding to the provision request” are additional elements.
 	The claim limitations “a communication unit, a memory, and a  hardware processor coupled to the memory and the communication unit , the hardware processor configured to perform operations comprising: operation as run operation information storage unit configured to store run operation information of the mobile object, the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel; operation as a run operation information update unit”, are recited at a high level of generality, and are nothing more than data processing and storing activities using a well-known components and activity previously known in the industry in order to execute an abstract idea, which does not further limit and integrate the abstract idea in practical application, and as such, does not amount to significantly more than the abstract idea itself. As shown in the prior art, Ghaseminejad WO 01/35365 (hereinafter, Ghaseminejad), (pages 1-3, Figs. 1-2 ), and Paget et al. US 2017/0313332 (hereinafter, Paget) ([0055]-[0056], [0067], [0138], Fig. 1), both show that a communication unit, a memory, and a hardware processor coupled to the memory and the communication unit , the hardware processor configured to perform operations comprising: operation as run operation information storage unit configured to store run operation information of the mobile object, the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel; operation as a run operation information update unit, are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, which does not further limit and integrate the abstract idea in practical application.
Further, the claim limitation “operation as a first output control unit configured to output, in response to a provision request to provide sensing data that is based on the run operation information, sensing data corresponding to the provision request”, are also recited at a high level and may also be considered extra-solution activity because to output sensing data in response to a request may amount to no more than outputting information concerning sensing data, which is simply extra-solution output of results. As shown in the prior art, Ghaseminejad (pages 1, 3, 5, Fig. 1), and Paget ([0157], [0212], Fig 1), both show that operation as a first output control unit configured to output, in response to a provision request to provide sensing data that is based on the run operation information, sensing data corresponding to the provision request are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, which also does not further limit and integrate the abstract idea in practical application, and as such, does not amount to significantly more than the abstract idea itself. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the  combination of these additional elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. The claim is not patent eligible. Therefore, the 101 rejection is maintained.

4. 	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A moving sensor management unit that is configured to provide sensing data generated by a sensing device attached to a mobile object, the moving sensor management unit comprising: 
 	a communication unit, a memory, and a hardware processor coupled to the memory and the communication unit , the hardware processor configured to perform operations comprising:
 	operation as run operation information storage unit configured to store run operation information of the mobile object, the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel 
 	operation as a run operation information update unit configured to, in response to a change request to change the run operation information is received from the communication unit, update the run operation information stored in the run operation information storage unit, in accordance with the change request; and
 	 operation as a first output control unit configured to output, in response to a provision request to provide sensing data that is based on the run operation information, sensing data corresponding to the provision request.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “in response to a change request to change the run operation information is received from the communication unit, update the run operation information stored in the run operation information storage unit, in accordance with the change request” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim merely recites additional elements: a communication unit, a memory, and a hardware processor coupled to the memory and the communication unit , the hardware processor configured to perform operations comprising: operation as run operation information storage unit configured to store run operation information of the mobile object, the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel; operation as a run operation information update unit; and operation as a first output control unit configured to output, in response to a provision request to provide sensing data that is based on the run operation information, sensing data corresponding to the provision request. The limitations “ a communication unit, a memory, and a hardware processor coupled to the memory and the communication unit , the hardware processor configured to perform operations comprising: operation as run operation information storage unit configured to store run operation information of the mobile object, the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel; operation as a run operation information update unit”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function using conventional computer components) such that they amount no more than mere instructions to apply the exception using a generic computer components. Also, the limitation “operation as a first output control unit configured to output, in response to a provision request to provide sensing data that is based on the run operation information, sensing data corresponding to the provision request”, may also be considered extra-solution activity because to output sensing data in response to a request may amount to no more than outputting information concerning sensing data, which is simply extra-solution output of results.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
 	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a communication unit, a memory, and a hardware processor coupled to the memory and the communication unit , the hardware processor configured to perform operations comprising: operation as run operation information storage unit configured to store run operation information of the mobile object, the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel; operation as a run operation information update unit; and operation as a first output control unit configured to output, in response to a provision request to provide sensing data that is based on the run operation information, sensing data corresponding to the provision request are well-understood, routine, and conventional activities previously known to the pertinent industry. As shown in the prior art, Ghaseminejad, (pages 1-3, Figs. 1-2 ), and Paget ([0055]-[0056], [0067], [0138], Fig. 1), both show that a communication unit, a memory, and a hardware processor coupled to the memory and the communication unit , the hardware processor configured to perform operations comprising: operation as run operation information storage unit configured to store run operation information of the mobile object, the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel; operation as a run operation information update unit; and operation as a first output control unit configured to output, in response to a provision request to provide sensing data that is based on the run operation information, sensing data corresponding to the provision request are well-understood and purely conventional in the relevant art and would be routinely used by those of ordinary skill in the art in order to apply the abstract idea(s) and/or activities previously known to the pertinent industry, which does not further limit and integrate the abstract idea in practical application.
The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
 	Dependent claim 2, adds the additional elements of “operation as a second output control unit configured to, when the run operation information is updated by the run operation information update unit, output the updated run operation information to a run operation manager that manages a run operation of the mobile object.” However, these limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these element do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 3 and 13, add the additional elements of “operation as a sensing data storage unit configured to store sensing data, wherein the first output control unit is configured to, when a provision request is received, and sensing data corresponding to the provision request is stored in the sensing data storage unit, output the sensing data stored in the sensing data storage unit, and when the provision request is received, and sensing data corresponding to the provision request is not stored in the sensing data storage unit, output sensing data after it is generated by the sensing device”. However, these limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these element do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 4, adds the additional elements of “wherein the sensing data storage unit is configured store a position at which the sensing device generated the sensing data, a time when the sensing device generated the sensing data, and the sensing data generated by the sensing device, in association with each other.” However, these limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these element do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 5 and 14-16, add the additional elements of “operation as an attribute information storage unit configured to store device attribute information indicating an attribute of the sensing device and mobile object attribute information indicating an attribute of the mobile object; and operation as a third output control unit configured to output a provision data catalogue that indicates attributes of sensing data that can be provided to the user by the moving sensor management unit, and that is generated based on the run operation information, the device attribute information, and the mobile object attribute information.” However, these limitations are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that they amount no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these element do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 6 and 17-20, add the additional element of “the sensing device attached to the mobile object.” However, this limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function), such that it amounts no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 7-10, add further details of the identified abstract idea.  The claims are not patent eligible.
Independent claims 11-12, the claims are rejected with the same rationale as in claim 1.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 2, 6, 11, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghaseminejad WO 01/35365 (hereinafter, Ghaseminejad), in view of Paget et al. US 2017/0313332 (hereinafter, Paget).

9.  	Regarding claim 1, Ghaseminejad discloses a moving sensor management unit that is configured to provide sensing data generated by a sensing device attached to a mobile object (pages 2-3, Fig. 1), the moving sensor management unit comprising: 
 	a communication unit, a memory, and a hardware processor coupled to the memory and the communication unit (Figs. 1-2), the hardware processor configured to perform operations comprising:
 	operation as a run operation information storage unit configured to store run operation information of the mobile object (page 3, line 31-page 4 line 4: the sensor monitor system may include logic that predicts whether certain parameters can be sensed less frequently than every interval or every timeframe. Such predictions may be based on historical parameter value data, wherein the sensor monitor system may be configured to store such historical data. Also, such predictions may be based on a relationship between various system parameters or events. For example, in an automobile, voltage of an electronics battery may be sensed every 100 MS interval when the car is running, but when the car is not running, voltage may be sensed every second, i.e., under conditions where the rate of change of the battery is slower than during normal operations….Further, page 5, lines 29-30:  sensor monitor system 150 derives the parameter values from the value  signals and stores each parameter value in memory, represented as database 130); 
 	operation as a run operation information update unit configured to, in response to  a change request to change the run operation information is received from the communication unit, update the run operation information stored in the run operation information storage unit, in accordance with the change request (page 2, lines 16-18 and page 3, lines 4-9: sensing a parameter involves a sensor obtaining and providing a corresponding parameter value, which may be done in response to a request issued by a sensor monitor system…That is, the sensor manager may issue requests to sensors to return parameter values at certain intervals. In some cases, the sensor manager will be configured to implement logic that returns parameter values within a processing loop dictated to the sensor monitor system by an application (or host) system…Further, page 4, lines 1-4: For example, in an automobile, voltage of an electronics battery may be sensed every 100 MS interval when the car is running, but when the car is not running, voltage may be sensed every second, i.e., under conditions where the rate of change of the battery is slower than during normal operations… See also claim 16: updating a stored set of current parameter values with said requested parameter values, wherein said current set of parameter values is comprised of the most recently stored parameter value of each parameter); and 
operation as a first output control unit configured to output, in response to a provision request to provide sensing data that is based on the run operation information, sensing data corresponding to the provision request (page 8, lines 27-29: depending on the impact of the changes in these various parameters of the various devices to application system 140, the sensor manager 120 may be configured to sense different parameters at different intervals within a timeframe or within different timeframes…Further, page 5, lines 17-20: sensors 102, 104, 106, 108, and 110 are coupled to a sensor monitor system 150, which derives parameter values from the output signals received from the sensors and, in turn, makes the parameter values available to other devices, such as application system 140). 	
 	Ghaseminejad does not disclose:
 	the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel.  
 	However, Paget discloses:
 	 the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel ([0110]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghaseminejad to use the run operation information being information indicating a travelling path on which the mobile object is scheduled to travel as taught by Paget. The motivation for doing so would have been in order to determine the times at which the mobile object is scheduled to be at various locations or distances along the path (Paget, [0110]).

10.	Regarding claims 11 and 12, the claims are rejected with the same rationale as in claim 1. 

11.	Regarding claim 2, Ghaseminejad in view of Paget disclose the moving sensor management unit according to claim 1 as disclosed above. 
 	Ghaseminejad further discloses operation as a second output control unit configured to, when the run operation information is updated by the run operation information update unit, output the updated run operation information to a run operation manager that manages a run operation of the mobile object (page 2, lines 16-18 and page 3, lines 4-9: sensing a parameter involves a sensor obtaining and providing a corresponding parameter value, which may be done in response to a request issued by a sensor monitor system…That is, the sensor manager may issue requests to sensors to return parameter values at certain intervals. In some cases, the sensor manager will be configured to implement logic that returns parameter values within a processing loop dictated to the sensor monitor system by an application (or host) system).

12.	Regarding claim 6, Ghaseminejad in view of Paget disclose the moving sensor management unit according to claim 1 as disclosed above. 
 	Ghaseminejad further discloses the sensing device attached to the mobile object (page 4 lines 1-2: in an automobile, voltage of an electronics battery may be sensed every 100 MS interval when the car is running).

13.	Regarding claim 17, the claim is rejected with the same rationale as in claim 6. 

14.	Regarding claim 14, Ghaseminejad in view of Paget disclose the moving sensor management unit according to claim 2 as disclosed above. 
 	Ghaseminejad further discloses operation as an attribute information storage unit configured to store device attribute information indicating an attribute of the sensing device and mobile object attribute information indicating an attribute of the mobile object (page 3, line 31-page 4 line 4: wherein the sensor monitor system may be configured to store such historical data…For example, in an automobile, voltage of an electronics battery may be sensed every 100 MS interval when the car is running, but when the car is not running, voltage may be sensed every second, i.e., under conditions where the rate of change of the battery is slower than during normal operations. See also page 5, lines 29-30); and 
 	operation as a third output control unit configured to output a provision data catalogue that indicates attributes of sensing data that can be provided by the moving sensor management unit, and that is generated based on the run operation information, the device attribute information, and the mobile object attribute information (page 3, line 31-page 4 line 4, page 5, lines 17-20: sensors 102, 104, 106, 108, and 110 are coupled to a sensor monitor system 150, which derives parameter values from the output signals received from the sensors and, in turn, makes the parameter values available to other devices, such as application system 140. See also Figs. 4-6).
 	

15.	Claims 3-5, 7-10, 13, 15, 16, and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Ghaseminejad, in view, in further view of Ota et al. US 2004/0249590 (hereinafter, Ota).

16.	Regarding claim 3, Ghaseminejad in view of Paget disclose the moving sensor management unit according to claim 1 as disclosed above. 
 	Ghaseminejad further discloses operation as a sensing data storage unit configured to store sensing data, wherein the first output control unit is further configured to, when a provision request is received, and sensing data corresponding to the provision request is stored in the sensing data storage unit, output the sensing data stored in the sensing data storage unit (page 8, lines 27-29: depending on the impact of the changes in these various parameters of the various devices to application system 140, the sensor manager 120 may be configured to sense different parameters at different intervals within a timeframe or within different timeframes…Further, page 5, lines 17-20: sensors 102, 104, 106, 108, and 110 are coupled to a sensor monitor system 150, which derives parameter values from the output signals received from the sensors and, in turn, makes the parameter values available to other devices, such as application system 140 (i.e., device)).
 	Ghaseminejad in view of Paget does not disclose:
 	when the provision request is received, and sensing data corresponding to the provision request is not stored in the sensing data storage unit, output sensing data after it is generated by the sensing device.  
 	However, Ota discloses:
 	 when the provision request is received, and sensing data corresponding to the provision request is not stored in the sensing data storage unit, output sensing data after it is generated by the sensing device ([0016], [0018]: the use of the sensor manager device enables the client to acquire sensing data in accordance with
a request even when the scheme by which the sensor conveys sensing data does not match with the scheme by which the client makes a request for sensing data, which in
turn enables the construction of a sensor network system including a variety of sensors and clients). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghaseminejad in view of Paget to use when the provision request is received, and sensing data corresponding to the provision request is not stored in the sensing data storage unit, output sensing data after it is generated by the sensing device as taught by Ota. The motivation for doing so would have been in order to provide information from the sensor networks to fulfill the intended purpose (Ota, [0001]-[0002]).

17.	Regarding claim 13, the claim is rejected with the same rationale as in claim 3. 

18.	Regarding claim 4, Ghaseminejad in view of Paget in view of Ota disclose the moving sensor management unit according to claim 3 as disclosed above. 
 	Ghaseminejad further discloses wherein the sensing data storage unit is further configured store a time when the sensing device generated the sensing data, and the sensing data generated by the sensing device, in association with each other (page 3, line 31-page 4 line 4: wherein the sensor monitor system may be configured to store such historical data…For example, in an automobile, voltage of an electronics battery may be sensed every 100 MS interval when the car is running, but when the car is not running, voltage may be sensed every second, i.e., under conditions where the rate of change of the battery is slower than during normal operations).
 	Ghaseminejad in view of Paget does not disclose:
 	position at which the sensing device generated the sensing data.  
 	However, Ota discloses:
 	 position at which the sensing device generated the sensing data
 ([0079: The sensor information indicates, for example, layout (positions) of the Sensors). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghaseminejad in view of Paget to use position at which the sensing device generated the sensing data as taught by Ota. The motivation for doing so would have been in order to identify the location of the sensing device (Ota, [0079]).

19.	Regarding claim 5, Ghaseminejad in view of Paget disclose the moving sensor management unit according to claim 1 as disclosed above. 
 	Ghaseminejad further discloses operation as an attribute information storage unit configured to store device attribute information indicating an attribute of the sensing device and mobile object attribute information indicating an attribute of the mobile object (page 3, line 31-page 4 line 4: wherein the sensor monitor system may be configured to store such historical data…For example, in an automobile, voltage of an electronics battery may be sensed every 100 MS interval when the car is running, but when the car is not running, voltage may be sensed every second, i.e., under conditions where the rate of change of the battery is slower than during normal operations. See also page 5, lines 29-30); and 
 	operation as a third output control unit configured to output a provision data catalogue that indicates attributes of sensing data that can be provided to the [device] by the moving sensor management unit, and that is generated based on the run operation information, the device attribute information, and the mobile object attribute information (page 3, line 31-page 4 line 4, page 5, lines 17-20: sensors 102, 104, 106, 108, and 110 are coupled to a sensor monitor system 150, which derives parameter values from the output signals received from the sensors and, in turn, makes the parameter values available to other devices, such as application system 140. See also Figs. 4-6).
 	Ghaseminejad in view of Paget does not disclose:
 	sensing data that can be provided to the user.  
 	However, Ota discloses:
 	 sensing data that can be provided to the user ([0014]-[0015]: a data output section outputting the sensing data generated by the data processing section to the client). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghaseminejad in view of Paget to use sensing data that can be provided to the user as taught by Ota. The motivation for doing so would have been in order to provide information from the sensor networks to fulfill the intended purpose (Ota, [0001]-[0002]).

20.	Regarding claim 7, Ghaseminejad in view of Paget disclose the moving sensor management unit according to claim 6 as disclosed above. 
 	Ghaseminejad further discloses operation as a second determination unit configured to determine whether or not the moving sensor apparatus can provide sensing data having a requested attribute by changing the run operation information, and the second determination unit determines that the moving sensor apparatus can provide sensing data having the requested attribute by changing the run operation information (pages 2-5). 
	Ghaseminejad in view of Paget does not disclose:
 	operation as a first determination unit configured to determine whether or not the moving sensor apparatus according to claim 6 can provide sensing data having an attribute requested by the user without changing the run operation information; and operation as a run operation change request unit configured to output a change request to the moving sensor apparatus if the first determination unit determines that the moving sensor apparatus cannot provide sensing data having the requested attribute without changing the run operation information.  
 	However, Ota discloses:
 	operation as a first determination unit configured to determine whether or not the moving sensor apparatus according to claim 6 can provide sensing data having an attribute requested by the user without changing the run operation information; and operation as a run operation change request unit configured to output a change request to the moving sensor apparatus if the first determination unit determines that the moving sensor apparatus cannot provide sensing data having the requested attribute without changing the run operation information ([0019-[0023]: receives sensing data transmitted from a sensor and provides data based on the sensing data to an external client, where the sensor, when there has occurred a change in a sensing result, transmits sensing data after the change, and the client designates a timing and requests sensing data acquired by the sensor. The sensor manager device is arranged to include: a data receiver section receiving sensing data transmitted from the sensor;  a memory section storing the received sensing data; a data processing section acquiring latest sensing data stored in the memory section at the timing designated by the client; and a data output section outputting the sensing data acquired by the data processing section to the client….Further, [0016]: sensing data is provided by the scheme desired by the client even when the sensor, like a cyclic sensor, automatically performs sensing and transmits sensing data independently of a request from the client, the sensing data requested by the client is cyclic, request-responsive, or of another type which is requested based on a designated timing, and the sensor type does not match with the data request scheme. Ghaseminejad discloses a run operation information update unit configured to, when a change request to change the run operation information is received, update the run operation information stored in the run operation information storage unit, in accordance with the change request as disclosed above. Ota discloses providing a different ways of providing sensing information as disclosed above.   Ghaseminejad in view of Paget in view of Ota does not disclose determines that the moving sensor apparatus cannot provide sensing data having an attribute requested by the user without changing the run operation information. However, determining that the moving sensor apparatus cannot provide sensing data having an attribute requested by the user without changing the run operation information would have been obvious to one ordinary skill in the art based on the teaching of Ghaseminejad in view of Paget in view of Ota as disclosed above).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ghaseminejad in view of Paget to use operation as a first determination unit configured to determine whether or not the moving sensor apparatus according to claim 6 can provide sensing data having an attribute requested by the user without changing the run operation information; and operation as a run operation change request unit configured to output a change request to the moving sensor apparatus if the first determination unit determines that the moving sensor apparatus cannot provide sensing data having the requested attribute without changing the run operation information as taught by Ota. The motivation for doing so would have been in order to provide information from the sensor networks to fulfill the intended purpose (Ota, [0001]-[0002]).

21.	Regarding claim 8, Ghaseminejad in view of Paget in view of Ota disclose the matching apparatus according to claim 7 as disclosed above. 
 	Ghaseminejad further discloses operation as a third determination unit configured to determine whether or not a fixed sensor apparatus provided with a sensing device fixed in a specific location can provide sensing data having the requested attribute, wherein the fixed sensor is configured to output sensing data corresponding to the provision request in response to the provision request, and operation as a provision request output unit configured to output the provision request to the fixed sensor apparatus regardless of determination of the first and second determination units, if the third determination unit determines that sensing data having the requested attribute can be provided (pages 2-5 and 8-9). See also Paget [0010]-[0016].

22.	Regarding claim 9, Ghaseminejad in view of Paget in view of Ota disclose the matching apparatus according to claim 7 as disclosed above. 
 	Ghaseminejad further discloses operation as a third determination unit configured to determine whether or not a fixed sensor apparatus provided with a sensing device fixed in a specific location can provide sensing data having the requested attribute wherein the fixed sensor is configured to output sensing data corresponding to the provision request in response to the provision request, and operation as a provision request output unit configured to output the provision request to the moving sensor apparatus regardless of determination of the third determination unit, if the change request is output to the moving sensor apparatus by the run operation change request unit (pages 2-5 and 8-9). See also Paget [0010]-[0016].

23.	Regarding claim 10, Ghaseminejad in view of Paget disclose the moving sensor apparatus according to claim 6; and the matching apparatus according to claim 7 as disclosed above. The claim is rejected with the same rationale in claims 6 and 7.

24.	Regarding claim 15, Ghaseminejad in view of Paget in view of Ota disclose the moving sensor management unit according to claim 3 as disclosed above. 
 	Ghaseminejad further discloses operation as an attribute information storage unit configured to store device attribute information indicating an attribute of the sensing device and mobile object attribute information indicating an attribute of the mobile object (page 3, line 31-page 4 line 4: wherein the sensor monitor system may be configured to store such historical data…For example, in an automobile, voltage of an electronics battery may be sensed every 100 MS interval when the car is running, but when the car is not running, voltage may be sensed every second, i.e., under conditions where the rate of change of the battery is slower than during normal operations. See also page 5, lines 29-30); and 
 	operation as a third output control unit configured to output a provision data catalogue that indicates attributes of sensing data that can be provided by the moving sensor management unit, and that is generated based on the run operation information, the device attribute information, and the mobile object attribute information (page 3, line 31-page 4 line 4, page 5, lines 17-20: sensors 102, 104, 106, 108, and 110 are coupled to a sensor monitor system 150, which derives parameter values from the output signals received from the sensors and, in turn, makes the parameter values available to other devices, such as application system 140. See also Figs. 4-6).

25.	Regarding claim 16, the claim is rejected with the same rationale as in claim 15.

26.	Regarding claim 18, Ghaseminejad in view of Paget in view of Ota disclose the moving sensor management unit according to claim 3 as disclosed above. 
 	Ghaseminejad further discloses the sensing device attached to the mobile object (page 4 lines 1-2: in an automobile, voltage of an electronics battery may be sensed every 100 MS interval when the car is running).

27.	Regarding claims 19-20, the claims are rejected with the same rationale as in claim 18.


Conclusion
28.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864